DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 9, Applicant recites “a removable basin configured to interact with the frame”. As recited, the term “removable” renders this claim indefinite since it is unclear if the basin is part of the invention. 
As best understood the following rejection applies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 10, 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (10,228,102).
Regarding claim 1, Wang discloses a frame (28) with a frame members (27, 28) and a plurality of lighting elements disposed in the frame members (placed into 23, col. 10, lines 38-54); a stand for supporting the frame (Figs. 8-10); a control component for controlling the lighting elements (21); and a photovoltaic cell for providing power to the lighting elements (22, Embodiment 4). Wang does not disclose a plurality of frame members. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wang to have a plurality of frame members since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to use a plurality of frame members in the device of Wang for the purpose of providing a greater amount of light devices for greater illumination or aesthetics. 

Regarding claim 4, frame 23 is a radial shape.

Regarding claim 9, a removable basin (1,111) configured to interact with the frame (Embodiments 2-4, cols.8-9, lines 60-67 and 1-45).


Regarding claim 14, a rechargeable battery electronically connected to the control component and the photovoltaic cell (col. 4 lines 18-35).

Regarding claim 15, a removable basin of light Trans missive material (1, 11) and the photovoltaic cell being disposed underneath the basin (Figs 4,4a).

Regarding claim 18, a releasable connection device for maintaining a removable basin thereon (Embodiment 2).

Claim 13 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  as applied to claim 1 above, and further in view of Thompson (2010/0030020).

Regarding claim 13, Wang et al obviates the device as shown above. Wang does not specifically teach a remote control (wireless) for controlling the functions of the device. Thompson discloses a modular water fountain with illumination that can be controlled by a remote control device (Para. 0016). Regarding using a remote control in the device of Wang et al it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Wang to use a remote control device , as taught by Thompson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, . 

Allowable Subject Matter
Claims 2,3,5-8,11-12,16,17,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim limitations are not taught individually or in combination by the cited reference of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valle, (7,530,330, teaches a solar powered bird feeder and bath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875